Citation Nr: 1447719	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Whether new and material evidence was presented to reopen a previously denied claim of service connection for chronic fatigue syndrome.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for an acquired psychiatric disability, including depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and R.W.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), based on a motion made and granted at a Board hearing.  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from July 1988 to November 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part declined to reopen a previously denied claim for service connection for chronic fatigue syndrome and denied service connection for vertigo, fainting spells, audio and visual disturbances, and depression to include anxiety.  

Although a statement of the case (SOC) regarding all these matters was issued in July 2011, the Veteran limited his perfection of the appeals to depression, chronic fatigue, and vertigo.

Further, while the RO initially addressed the psychiatric claim on its merits, in the July 2011 SOC it indicated that a previously denied claim had been reopened.  The RO also indicated that other claims for PTSD and a nervous condition were being addressed separately.  The Board has recharacterized the issue to comport with applicable law.  First, the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  There is no basis upon which to separate out the various psychiatric diagnoses.  All are part of the same claim, and all are before the Board.  Second, the Board must, as a jurisdictional issue, consider the propriety of reopening the previously denied claim, and has indicated so in the phrasing of the issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

The Veteran testified at a July 2014 hearing held before the undersigned at the Board's Washington, DC, offices.  A transcript of the hearing is associated with Virtual VA.  At that time, the Veteran submitted additional evidence, along with a waiver of initial RO consideration.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the July 2014 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeals for service connection of vertigo and whether new and material evidence had been submitted to reopen a previously denied claim for service connection for chronic fatigue syndrome.

2.  Service connection for an acquired psychiatric disorder, claimed as a nervous condition with panic attacks, was most recently denied in an unappealed April 2005 rating decision on the grounds that no nexus between service and current diagnoses was shown.

3.  Evidence received since April 2005 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of whether new and material evidence had been submitted to reopen a previously denied claim for service connection for chronic fatigue syndrome.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).
 
2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for vertigo.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).

3.  The April 2005 denial of service connection for a nervous condition with panic attacks is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

4.  The criteria for reopening of a previously denied claim of service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2104).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and after an SOC has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b).

The Veteran specified that he wished to withdraw his appeals with regard to vertigo and chronic fatigue syndrome on the record at the July 2014 hearing.  See Transcript, p. 2-3.

The Veteran's request qualifies as a valid withdrawal of the above-referenced perfected appeals.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues.  The matters are dismissed.

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The RO denied service connection for a nervous disorder in February 1995 finding that there was no evidence of a nervous disorder in service nor did the evidence show that a psychosis was manifested to a compensable degree within one year of the Veteran's discharge from service.  Service connection for an acquired psychiatric disorder was most recently denied in an April 2005 rating decision, which reopened the previously denied claim and then found that no nexus between any current psychiatric diagnosis and service was shown.  The Veteran did not appeal either determination nor was new and material evidence submitted within one year.  Accordingly, the decisions are final.

Since that time, the Veteran has submitted a statement from a soldier who served with him.  The "buddy" reported that the Veteran had been relieved from duty for "a mental disorder" and sent for counseling for about a month.  He was returned to duty in order to deploy with his unit to Southwest Asia.

This buddy statement is new and material evidence warranting reopening of the previously denied claim.  While the allegation of counseling in service was previously considered, the buddy offers a previously unknown independent recollection which must be considered in weighing the evidence and evaluating the allegation on in-service onset of depression.  For purposes of reopening, the statement is presumed credible.  

Reopening of the previously denied claim is therefore warranted, as new evidence directly addressing the unestablished fact has been received.  

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  The underlying matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

The appeal for service connection of vertigo is dismissed.

The appeal of whether new and material evidence had been submitted to reopen a previously denied claim for service connection for chronic fatigue syndrome is dismissed.

New and material evidence having been received, the previously denied claim of service connection for an acquired psychiatric disability is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran has argued that a September 2010 VA mental disorders examination report contains a positive medical opinion regarding a nexus between his current diagnosis and service.  However, while the examiner did state that it was more likely than not that depression is related to military service, the report cuts off abruptly before offering any rationale for the opinion.  The examiner only stated "The Veteran stated that he became depressed when he...."  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The claims file must be returned to the examiner for completion of the rationale she apparently began to offer; should she no longer be available, a new examination is required.

Further, prior development for service records secured only an extract of the Veteran's personnel records.  The complete personnel file may contain relevant information regarding referrals for mental health treatment or counseling, or his duty status, either of which will bear on evaluation of his statements regarding in-service onset of depression.  On remand, complete service personnel records should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Obtain the Veteran's complete service personnel records from the appropriate custodian.  All efforts to do such must be documented.  If the records cannot be obtained, the Veteran must be appropriately informed.

2.  Specifically request from the appropriate custodian copies of any in-service mental health records pertaining to the Veteran as he reports he underwent counseling in service.  If the records cannot be obtained, the Veteran must be appropriately informed.

3.  After completion of the above, the claims folder must be returned to the examiner who conducted the September 2010 VA mental disorders examination.  If the September 2010 VA examiner is not available, schedule the Veteran for a new VA mental disorders examination.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder began in or is related to military service.  The VA treatment records include diagnoses of depression in July 2009, a mood disorder NOS in May 2009 and major depressive disorder and an anxiety disorder in July 2009.  The examiner should reconcile the diagnosis found on examination with the diagnoses of record, to the extent possible.  A full and complete rationale is required for all opinions expressed.

Regarding PTSD, the examiner should address whether it is at least as likely as not that the Veteran currently has PTSD which is related to an in-service stressor, including the fear of hostile military or terrorist activity.

It is noted that the September 2010 VA examiner did state that it was more likely than not that depression is related to military service, however, the report cuts off abruptly before offering any rationale for the opinion.  The examiner only stated "[t]he Veteran stated that he became depressed when he...."

The claims folder, to include all electronic records, must be reviewed in connection with the opinion; if the examiner does not have access to the electronic file, relevant documents must be printed and supplied for review.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


